NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

HECKMANN BUILDING PRODUCTS, INC.,
Plaintiff-Appellant,

AND

MAsoNRY TIE SYSTEM, INC.,
Pzain¢zf/,

V.

HOHMANN & BARNARD, INC.,
Defendant-Appellee,

AND

BLOK-LOK LIMITED,
DRISCOLL SALES & DISTRIBUTING, LLC,
AND LIGHTHOUSE MASONRY, INC.,
Defendants.

2012-1521

Appeal from the United States District Court for the
Northern District of Illinois in case no. 10-CV-4262, Judge
Morton Denlow.

ON MOTION

HECKMANN BUILDING PRODUCTS V. HOHMANN & BARNARD 2

ORDER

Heckmann Bui1ding Products, Inc. moves for a 60-day
extension of time to file its opening brief due to settlement
negotiations.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted to the extent that Heckmann’s
opening brief is due November 13, 2012.

FoR THE CoURT

SEP 1 9 2012 /S/ Jan Horbaly
Date J an Horba1y
Clerk

cc: David C. McLauchlan, Esq.
Keith A. Rabenberg, Esq.
s21

u£T?h'.l"RED$§ RCUlT

SEP1U'ZU1Z

JAN HORBALV
CLEHK

EALS FOR